Case 0:19-cv-61764-DMM Document 10 Entered on FLSD Docket 10/10/2019 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 19-61764-CV-MIDDLEBROOKS
                            (10-60292-CR-MIDDLEBROOKS)
                              MAGISTRATE JUDGE REID

  KENDRICK LEWIS,

          Movant,


  v.

  UNITED STATES OF AMERICA,

          Respondent.
                                                 /
                            REPORT OF MAGISTRATE JUDGE
                                            I. Introduction

          This Cause is before the Court upon Movant’s initial Motion to Vacate

  pursuant to 28 U.S.C. § 2255. [ECF 1]. 1 As his sole ground for relief, Movant

  contends his conviction pursuant to 18 U.S.C. § 924(c), identified as Count 3 in the

  second superseding indictment [CR ECF 105], should be vacated. [ECF 1, p. 12].

  The Undersigned is authorized to enter this Report pursuant to S.D. Fla. Admin.

  Order 2019-2. As set forth below, the Motion should be GRANTED, Movant’s §




          1
            Citations to “[ECF]” refer to docket entries in this civil case. In contrast, citations to “[CR
  ECF]” refer to docket entries in the underlying criminal case number. Any citations to “[PSI]”
  refer to paragraph numbers within the Presentence Investigation Report.
Case 0:19-cv-61764-DMM Document 10 Entered on FLSD Docket 10/10/2019 Page 2 of 7




  924(c) conviction should be VACATED, and a resentencing proceeding be

  ORDERED.

                        II. Factual and Procedural Background

  A. Pertinent Offense Conduct 2

         Movant, along with his co-defendants, ambushed, assaulted, and abducted an

  adult male in his residence. [PSI ¶¶ 13-28]. During the assault, Movant and his co-

  defendants beat the victim and brandished firearms. [PSI ¶¶ 13-16]. The victim was

  subsequently transported to another residence where he was held captive for almost

  a month. [PSI ¶¶ 13-17, 22].

  B. Procedural Background

         In a Second Superseding Indictment, Movant was charged with kidnapping in

  violation of 18 U.S.C. § 1201(a)(1) (“Count 2”) and Using and Carrying a Firearm

  During and in Relation to a Crime of Violence in violation of 18 U.S.C. §

  924(c)(1)(A)(ii) (“Count 3”). [CR ECF 105]. The crime of violence referenced in

  Count 3 was the Count 2 kidnapping offense. [Id.].

         Movant pled guilty and, on May 23, 2011, was sentenced to 135 months’

  imprisonment; five years’ supervised release; and, a $100 special assessment on

  Count 2. [CR ECF 155]. As for Count 3, the Court sentenced Movant to 84 months’



         2
           The following factual information is a summary of the allegations in the Presentence
  Investigation Report.
                                               2
Case 0:19-cv-61764-DMM Document 10 Entered on FLSD Docket 10/10/2019 Page 3 of 7




  imprisonment, to be served consecutive to Count 2; five years’ supervised release,

  to be served concurrent with Count 2; and, a $ 100 special assessment. [Id.]. Movant

  did not appeal.

        Movant’s sentence for Count 2 was later reduced, pursuant to Rule 35, Fed.

  R. Crim. P., from 135 months’ imprisonment to 96 months’ imprisonment. [CR ECF

  217]. In all other respects, including the consecutive sentence on Count 3, the prior

  judgment remained in full force and effect. [Id.].

                                     III. Discussion

  A. Timeliness

        On July 15, 2019, Movant filed the instant, initial Motion to Vacate pursuant

  to 28 U.S.C. § 2255. [ECF 1]. The Government, relying upon the recent issuance of

  United States v. Davis, — U.S. — , 139 S. Ct. 2319, 2336 (2019), does not contest

  the timeliness of Movant’s initial Motion to Vacate. [ECF 9, p. 2].

        Pursuant to 28 U.S.C. § 2255(f)(3), a 1-year period of limitation shall run from

  the date on which a right was initially recognized by the Supreme Court and, if such

  a right has been newly recognized by the Supreme Court, made retroactively

  applicable to cases on collateral review.

        On July 23, 2019, in the context of addressing a § 2255(h)(2), the Eleventh

  Circuit held that Davis has been made retroactively applicable to criminal cases that

  became final before Davis was announced. In re Hammoud, 931 F.3d 1032, 1039

                                              3
Case 0:19-cv-61764-DMM Document 10 Entered on FLSD Docket 10/10/2019 Page 4 of 7




  (11th Cir. 2019); see also Mann v. United States, 776 F. App’x 647, 648 (11th Cir.

  2019) (concluding Davis is retroactively applicable on collateral review of initial §

  2255 motion to vacate). Movant’s Motion was filed within a year of the Supreme

  Court’s decision in Davis. [ECF 1]. As such, the Government is correct that

  Movant’s motion to vacate is timely.

  B. The Underlying Conviction is not a “Crime of Violence”

        Movant contends that kidnapping under 18 U.S.C. § 1201 cannot qualify as a

  “crime of violence” under the “elements clause” of § 924(c)(3)(A). [ECF 1]; [ECF

  3, p. 4]. Thus, Movant claims his conviction under § 924(c) should be vacated.

        As a threshold issue, Movant must show his conviction under § 924(c) was

  likely the result of “the residual clause.” See Beeman v. United States, 871 F.3d 1215,

  1221, 1225 (11th Cir. 2017), cert. denied, 139 S. Ct. 1168 (2019).

        Movant is correct. Federal kidnapping in violation of 18 U.S.C. § 1201(a) can

  be committed by physical or mental restraint. See United States v. Gillis, — F.3d —

  , 2019 WL 4383203, at *21 (11th Cir. Sept. 13, 2019). In discussing 18 U.S.C. §

  373(a) solicitations to commit crimes of violence, the Eleventh Circuit held federal

  kidnappings do not qualify as a “crime of violence” under the “elements clause” of

  § 373(a), which it deemed similar to the “elements clause” of § 924(c)(3)(A). See id.

  at *14, *21.




                                            4
Case 0:19-cv-61764-DMM Document 10 Entered on FLSD Docket 10/10/2019 Page 5 of 7




        Other district courts in this Circuit have, in turn, held that Gillis compels the

  conclusion that a § 1201 kidnappings does not qualify as a “crime of violence” under

  § 924(c)(3)(A)’s “elements clause.” See Neauthor Robinson v. United States, Case

  No. 1:16-CV-515-MHT, 2019 WL 4791512, at *1 (M.D. Ala. Sept. 30, 2019);

  Zerrick Robinson, v. United States, Case No. CR 12-00090-KD-C, 2019 WL

  4855161, at *7 (S.D. Ala. Sept. 30, 2019).

        Thus, in light of Gillis, Movant’s Count 3 conviction and sentence under §

  924(c) can only be upheld under § 924(c)(3)(B)’s “residual clause.” As the “residual

  clause” of § 924(c)(3)(B) is now unconstitutionally vague, see Davis, 139 S. Ct. at

  2336, Movant is entitled to relief.

        In its October 7, 2019 Response to Movant’s § 2255 Motion, the Government

  agreed that Movant’s motion to vacate Count 3 should be granted and that

  resentencing is warranted. [ECF 9]. For the reasons stated, the Government is

  correct.

                        IV. Conclusion and Recommendations

        Based on the foregoing, the Undersigned recommends that the Motion be

  GRANTED and that Movant’s § 924(c) conviction be VACATED. It is further

  recommended that Movant be resentenced. See United States v. Fowler, 749 F.3d

  1010, 1016-17 (11th Cir. 2014) (“When the sentencing package becomes

  unbundled…the district court has the authority to recalculate and reconsider the

                                            5
Case 0:19-cv-61764-DMM Document 10 Entered on FLSD Docket 10/10/2019 Page 6 of 7




  defendant’s sentence for it to comport with the district court’s original intentions at

  sentencing.”) (internal quotations and bracket omitted). Finally, it is recommended

  that this civil case be CLOSED.

        Objections to this report may be filed with the District Court Judge within

  fourteen days of receipt of a copy of the report. Failure to file timely objections shall

  bar plaintiff from a de novo determination by the District Court Judge of an issue

  covered in this Report and shall bar the parties from attacking on appeal factual

  findings accepted or adopted by the District Court Judge except upon grounds of

  plain error or manifest injustice. See 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S.

  140, 149 (1985); RTC v. Hallmark Builders, Inc., 996 F.2d 1144, 1149 (11th Cir.

  1993).

        Signed this 10th day of October, 2019.




                                      UNITED STATES MAGISTRATE JUDGE



  cc:   Kendrick Lewis
        96148-004
        Bennettsville
        Federal Correctional Institution
        Inmate Mail/Parcels
        Post Office Box 52020
        Bennettsville, SC 29512
        PRO SE


                                             6
Case 0:19-cv-61764-DMM Document 10 Entered on FLSD Docket 10/10/2019 Page 7 of 7




        Mark Dispoto
        United States Attorney's Office
        500 E Broward Boulevard
        7th Floor
        Fort Lauderdale, FL 33301-3002
        561-820-8711
        Fax: 561-820-8777
        Email: mark.dispoto@usdoj.gov




                                          7
